ORDER
WILLIAM E. McMANUS, II, of MORRISTOWN, who was admitted to the bar of this State in 1982, having pleaded guilty to willfully attempting to evade income tax, in violation of 26 U.S.C.A. 7201, and failure to file an income tax return, in violation of 26 U.S.C.A 7203, and good cause appearing;
It is ORDERED pursuant to Rule 1:20 — 13(b)(1), that WILLIAM E. McMANUS, II, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that WILLIAM E. McMANUS, II, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that WILLIAM E. McMANUS, II, comply with Rule 1:20-20 dealing with suspended attorneys.